        Case 3:20-cv-30159-MGM Document 31 Filed 08/25/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

____________________________________
MATTHEW CRANE,                       )
Plaintiff                            )
                                     )
v.                                   )        CIVIL ACTION NO. 3: 20cv30159
                                    )
JOSEPH KOZLOWSKI,                   )
ERIC ORTIZ, MICKEY DUMAIS, )
JOSEPH BRUNELLE,                    )
CHICOPEE POLICE                     )
DEPARTMENT and                      )
THE CITY OF CHICOPEE,               )
_______________Defendants            )

    PLAINTIFF’S ASSENTED-TO MOTION FOR EXTENSION OF TIME

Plaintiff hereby moves for a 14-day extension of time to file an opposition to

defendant City of Chicopee, Chicopee Police Department and Mickey Dumais’

Motion to Dismiss. The proposed deadline to file an opposition would be September

8, 2021. This has been assented to by the relevant parties to the motion.



                                              Plaintiff,
                                              by his attorney,
                                                     /s/ Ryan P. McLane, Esq.
                                              Ryan P. McLane (BBO # 697464)
                                              McLane & McLane, LLC
                                              269 South Westfield Street
                                              Feeding Hills, MA 01030
                                              Ph. (413) 789-7771
                                              Fax (413) 789-7731
                                              E-mail: ryan@mclanelaw.com
        Case 3:20-cv-30159-MGM Document 31 Filed 08/25/21 Page 2 of 2




                                         Defendants,
                                         by their attorney,

                                               /s/ Mark J. Albano
                                        Mark J. Albano, Esq.
                                        ALBANO LAW, LLC
                                        One Monarch Place, Suite 1330
                                        Springfield, MA 01144-1150
                                        Tel.: (413) 736-3500
                                        Fax.: (413) 746-9224
                                        B.B.O. No.: 013860
                                        email: mark@albanolawllc.com


CERTIFICATE OF SERVICE AND COMPLIANCE:

I certify that on this 25th day of August, 2021, I caused the foregoing to be served in
this matter by electronic mail to


                    Mark J. Albano, Esq.
                    ALBANO LAW, LLC
                    One Monarch Place, Suite 1330
                    Springfield, MA 01144-1150
                    mark@albanolawllc.com


                                                    /s/ Ryan P. McLane
                                               Ryan P. McLane, Esq. (BBO 697464)
